DETAILED ACTION
1.	The applicant’s amendment filed 04/27/2022 was received. Claims 1 & 10 were amended. Claims 3 & 10-17 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 01/28/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-2 & 4-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 & 10-17, directed to additional species and the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-2 & 4-9 are withdrawn per amendments of claim 1.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Una L. Lauricia on 05/09/2022.
The application has been amended as follows: 

Claim 13, line 1, the recitation “The substrate processing apparatus of Claim 5,” is amended to recite “The substrate processingmethod of Claim [[5]] 10,”;
Claim 14, line 1, the recitation “The substrate processing apparatus of Claim 13,” is amended to recite “The substrate processingmethod of Claim 13,”;
Claim 15, line 1, the recitation “The substrate processing apparatus of Claim 14,” is amended to recite “The substrate processingmethod of Claim 14,”;
Claim 16, line 1, the recitation “The substrate processing apparatus of Claim 15,” is amended to recite “The substrate processingmethod of Claim 15,”;

Reasons for Allowance
7.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A substrate processing apparatus, comprising: 
a supercritical fluid producing apparatus including a pump configured to send out a processing fluid; 
a processing container configured to perform a supercritical fluid processing on a substrate with the processing fluid in a supercritical state from the supercritical fluid producing apparatus; and 
a controller configured to control at least the supercritical fluid producing apparatus, 
wherein when a pressure increase is performed within the processing container by using the processing fluid, the controller determines a first supply rate at which the processing fluid is supplied to the processing container based on a target time during which the pressure increase is performed, an amount of the processing fluid required for the pressure increase and a density of the processing fluid, and 
the supercritical fluid producing apparatus supplies the processing fluid to the processing container based on the first supply rate.” The closest prior arts of record, Goshi et al. (US 2017/0256397 A1) & Nakamori et al. (JP2014-101241 A), do not disclose or suggest “a controller configured to control at least the supercritical fluid producing apparatus, wherein when a pressure increase is performed within the processing container by using the processing fluid, the controller determines a first supply rate at which the processing fluid is supplied to the processing container based on a target time during which the pressure increase is performed, an amount of the processing fluid required for the pressure increase and a density of the processing fluid” as recited in claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 10 recites “A substrate processing method, comprising: 
carrying a substrate into a processing container; 
performing a pressure increase within the processing container with a processing fluid from a supercritical fluid producing apparatus including a pump configured to send out the processing fluid; 
performing a circulation of the processing fluid by supplying the processing fluid to the processing container from the supercritical fluid producing apparatus and discharging the processing fluid from the processing container while maintaining a pressure at which the processing fluid within the processing container is kept in a supercritical state; and 
discharging the processing fluid from the processing container to set a pressure within the processing container to be lower than at least a critical pressure of the processing fluid,Page 4 of 9Appl. No. 16/782,419 Submission dated April 27, 2022Response to Office action dated January 28, 2022wherein, in the performing of the pressure increase, 
using a controller to determine a first supply rate at which the processing fluid is supplied to the processing container based on a target time during which the pressure increase is performed, an amount of the processing fluid required for the pressure increase and a density of the processing fluid, and 
the supercritical fluid producing apparatus supplies the processing fluid to the processing container based on the first supply rate.” The closest prior arts of record, Goshi et al. (US 2017/0256397 A1) & Nakamori et al. (JP2014-101241 A), do not disclose or suggest “performing a pressure increase within the processing container with a processing fluid from a supercritical fluid producing apparatus including a pump configured to send out the processing fluid;… wherein, in the performing of the pressure increase, using a controller to determine a first supply rate at which the processing fluid is supplied to the processing container based on a target time during which the pressure increase is performed, an amount of the processing fluid required for the pressure increase and a density of the processing fluid” as recited in claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717